—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 24, 1997, which, inter alia, upon reconsideration, adhered to its prior decision ruling that claimant’s request for a hearing was untimely.
By initial decision dated and mailed May 2, 1995, claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. Claimant admitted receiving this notice shortly after it was mailed but did not request a hearing until August 3, 1995. Inasmuch as claimant did not advance a reasonable excuse for failing to request a hearing within the 30-day statutory time period provided by Labor Law § 620 (1) (a), the Unemployment Insurance Appeal Board correctly sustained the decision of the Administrative Law Judge that there was no authority to rule on the merits of claimant’s case (see, Matter of Del Valle [Sweeney], 232 AD2d 809; Matter of Glynn [Hudacs], 211 AD2d 938).
Cardona, P. J., Mikoll, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.